Citation Nr: 0022624	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-23 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a herniated lumbar disc 
and lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


REMAND

The veteran served on active duty from January 1963 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefit sought on 
appeal.  In July 1998, the Board remanded an issue of 
entitlement to service connection for a low back disorder for 
further development.  

In July 2000, the Board noted, when the case again came 
before it, that the veteran had requested a hearing at a 
local VA office before a Member of the Board.  The claims 
file did not contain a copy of a transcript of a hearing, nor 
was there any evidence that the veteran had declined the 
opportunity of such a hearing.  Consequently, the Board wrote 
the veteran for clarification.  In response, he requested a 
hearing before a Member of the Board at the RO. 

Accordingly, in order to accord due process, this issue is 
REMANDED for the following action:  

The RO should schedule a personal hearing 
for the veteran before a Member of the 
Board at the RO, in accordance with 
applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


